NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 STRATUS PROPERTIES INC. REPORTS SECOND-QUARTER AND SIX-MONTH 2007 RESULTS AND UPDATES REVIEW OF STRATEGIC ALTERNATIVES AND DEVELOPMENT ACTIVITIES HIGHLIGHTS · Second-quarter 2007 net income totaled $0.2 million, $0.03 per share, compared with $17.8 million, $2.32 per share, in the second quarter of 2006. · In July 2007, Stratus entered into an agreement for the sale of Escarpment Village for approximately $46.6 million with closing scheduled by the fourth quarter of 2007. · Construction on Block 21 is expected to begin by the fourth quarter of 2007. · For the third quarter of 2007, Stratus’ scheduled real estate sales under existing homebuilder lot sale contracts include the following: o 26 lots in its Circle C community for $1.8 million o 15 lots at its Deerfield project for $1.0 million o 3 lots at its Wimberly Lane Phase II subdivision in the Barton Creek community for $0.5 million · Stratus has terminated the previously announced process of exploring the possible sale of the company. Second Quarter Six Months 2007 2006 2007 2006 (In Thousands, Except Per Share Amounts) Revenues $ 6,962 $ 32,521 $ 12,536 $ 43,871 Operating income 531 18,404 1,558 20,303 Income from continuing operations 193 18,385 969 28,498 Income (loss) from discontinued operations, including net gain on sale of 7000 West of $7.3 million in the 2006 six-month period 48 (610 ) 10 7,453 Net income $ 241 $ 17,775 $ 979 $ 35,951 Diluted net income (loss) per share of common stock: Continuing operations $ 0.03 $ 2.40 $ 0.13 $ 3.71 Discontinued operations - (0.08 ) - 0.97 Diluted net income per share of common stock $ 0.03 $ 2.32 $ 0.13 $ 4.68 Diluted weighted average shares of common stock outstanding 7,690 7,660 7,680 7,679 AUSTIN, TX, August 8, 2007 – Stratus Properties Inc. (NASDAQ: STRS) reported net income of $0.2 million, $0.03 per share, for the second quarter of 2007, compared to $17.8 million, $2.32 per share, for the second quarter of 2006. For the six months ended June 30, 2007, Stratus reported net income of $1.0 million, $0.13 per share, compared with $36.0 million, $4.68 per share, for the six months ended June 30, 2006. Income from continuing operations for the first six months of 2006 included an $8.3 million, $1.08 per share, tax benefit resulting from the reversal of a portion of Stratus’ deferred tax asset valuation allowance. In the second quarter of 2007, Stratus committed to a plan to sell its two office buildings at 7500 Rialto Boulevard. Accordingly, the 2007 and 2006 periods present results of operations for 7500 Rialto Boulevard in income (loss) from discontinued operations in Stratus’ condensed consolidated statements of income. Income (losses) from discontinued operations for 7500 Rialto Boulevard totaled $48,000 in the second quarter of 2007, $(0.1) million in the second quarter of 2006, $10,000 in the first six months of 2007 and $(0.2) million in the first six months of 2006. Stratus has received a high level of interest from prospective purchasers of these office buildings. On March 27, 2006, Stratus sold 7000 West for $22.3 million, resulting in a net after-tax gain of $7.3 million, $0.96 per share, in the first six months of 2006. Other than the gain from the sale of 7000 West, income from discontinued operations for 7000 West was $0.4 million, $0.05 per share, in the first six months of 2006. The second-quarter 2006 loss from discontinued operations for 7000 West includes a provision for income taxes of $0.5 million for the allocation of Stratus’ second-quarter 2006 tax provision to discontinued operations in accordance with income tax accounting rules. Real Estate Revenues.Property sales for the second-quarter and six-month periods of 2007 and 2006 included the following (revenues in thousands): Second Quarter 2007 2006 Lots Revenues Lots Revenues Residential Properties: Barton Creek Calera Drive 2 $809 12 $4,952 Mirador Estate 2 1,559 3 1,688 Wimberly Lane Phase II Standard Homebuilder Estate 3 522 3 482 Circle C Meridian 20 1,423 43 2,504 Deerfield 15 1,004 20 1,343 Total Residential 42 $5,317 81 $10,969 Six Months 2007 2006 Lots Revenues Lots Revenues Residential Properties: Barton Creek Calera Drive 2 $809 18 $7,854 Calera Court Courtyard Homes - - 4 2,312 Mirador Estate 2 1,559 5 2,753 Wimberly Lane Phase II Standard Homebuilder Estate 6 1,045 5 783 Circle C Meridian 48 3,239 82 4,791 Deerfield 30 2,008 30 2,014 Total Residential 88 $8,660 144 $20,507 Stratus sold a five-acre tract at the Circle C community for $1.1 million during the first quarter of 2007 and a 7.5-acre tract in the Barton Creek community for $1.5 million during the first quarter of 2006. In April 2006, Stratus sold a 58-acre tract at Lantana for $21.2 million of which $0.5 million represented a reimbursement of certain costs, which was recorded as a reduction of cost of sales. Rental Income.In 2006, Stratus began earning rental income from its Escarpment Village project that was substantially completed in the second quarter of 2006. In the second quarter of 2007, Stratus earned rental income, primarily from Escarpment Village, totaling $0.9 million, compared with $0.5 million in the second quarter of 2006. Development Activities.Block 21– In April 2005, the City of Austin selected Stratus’ proposal to develop a mixed-use project in downtown Austin immediately north of the new City Hall complex. The project includes an entire city block and is planned for a mixture of retail, hotel, residential and entertainment uses. In December 2006, Stratus acquired the property for $15.1 million. Stratus has executed agreements with Starwood Hotels & Resorts Worldwide, Inc. for the development of a W Hotel and Residences on the site. In addition, Stratus has agreements for the new studio for KLRU’s “Austin City Limits” program and for the Austin Children’s Museum. On May 8, 2007, Stratus announced its partnership with Canyon-Johnson Urban Fund II, L.P., a joint venture between the Los Angeles-based Canyon Capital Realty Advisors and Earvin "Magic" Johnson, for the development of Block 21. Stratus has begun the permitting process with the City of Austin and expects construction to begin by the fourth quarter of 2007. Lantana–
